Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,884,354 (Guenther et al. hereinafter).
In re claim 1, with reference to Figs. 1, 2, 5, and 6, Guenther et al. discloses:  A container for storing at least one personal care item, the container consisting essentially of: a base plate (1), the base plate having opposed surfaces; a plurality of wells (3) extending upwardly from the base plate, each well having: an open top portion (closed by cap 4) and a closed bottom portion (see Fig. 5), the top and bottom portions collectively defining a chamber accessible through the open top portion; and a plurality of caps (4), a number of the caps being the same as the number of the wells (see fig. 5), each cap removably secured atop a respective said chamber (column 1, lines 55-67); wherein the base plate, the wells, and the caps are collectively sized for one-handed operation (via finger holes 2, column 2, lines 1-3).


    PNG
    media_image1.png
    196
    355
    media_image1.png
    Greyscale

It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. “for storing at least one personal care item”) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.
	
In re claim 2, with reference to the Figs. noted above, Guenther et al. discloses the claimed invention including wherein the base plate defines a plurality of apertures (6); and the base plate has a plurality of wall portions (5) extending above the top surface, each wall portion encircling a respective said aperture (see fig. 2).
In re claim 3, with reference to the Figs. noted above, Guenther et al. discloses the claimed invention including wherein each well has a flange (5) overlying a portion of the base plate; and each cap abuts a respective said flange for sealing when the caps are secured atop the chambers (See Fig. 2).
In re claim 4, with reference to the Figs. noted above, Guenther et al. discloses the claimed invention including wherein the wells extend downwardly from the base plate (see fig. 2).
In re claim 5, with reference to the Figs. noted above, Guenther et al. discloses the claimed invention including wherein the container is configured to resist tipping over (See Fig. 5, the group of containers being more reisistant to tipping when grouped with other containers via the connector of Guenther et al.).
In re claim 6, with reference to the Figs. noted above, Guenther et al. discloses the claimed invention including wherein there are at least three wells (see Fig. 5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,325,750 (Westad hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claims are broader than the Patent Claims, and therefore are anticipated by the Patent claims, while the Patent claims include additional limitations such as the well having a seat abutting the base plate bottom surface, the wells and apertures being uniform, and the caps being uniform.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733